Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Terminal Disclaimer
1.	The terminal disclaimer filed on 01/05/22 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of the Aplicant No. 15/061,870, U.S Pub. No 2018/0372639, U.S. Pat. No. 10,613,031, has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

Allowable Subject Matter
2.	Claims 2, 4, 6, have been cancelled.
3.	Claims 1, 3, 5, 7-22, are allowed.
4.	The allowable Subject matter was indicated in office Action mailed on 10/05/21.

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

		
January 13, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877